


Exhibit 10.10


REALPAGE, INC.
2010 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the RealPage, Inc. 2010
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Award Agreement (the “Award Agreement”).
I.NOTICE OF RESTRICTED STOCK GRANT
Participant Name:                    
You have been granted the right to receive an Award of Restricted Stock, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:
Grant Number                                    
Date of Grant                                    
Vesting Commencement Date                        
Total Number of Shares Granted                        


Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:
Eight and one third percent (8.33%) of the Shares of Restricted Stock shall vest
each quarter, beginning on the first day of the calendar quarter immediately
following the vesting commencement date, for twelve (12) consecutive calendar
quarters so that the Restricted Stock shall be fully vested on the first
calendar day of the twelfth consecutive calendar quarter following the vesting
commencement date, subject to Participant continuing to be a service provider of
the Company or a parent or subsidiary of the Company through each such vesting
date.


By Participant’s signature and the signature of the representative of RealPage,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock is granted under and governed by the terms and conditions of
the Plan and this Award Agreement, including





-1-
    

--------------------------------------------------------------------------------



the Terms and Conditions of Restricted Stock Grant, attached hereto as Exhibit
A, all of which are made a part of this document. Participant has reviewed the
Plan and this Award Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Award Agreement and fully
understands all provisions of the Plan and Award Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Award Agreement. Participant further agrees to notify the Company upon any
change in the residence address indicated above.
PARTICIPANT:    REALPAGE, INC.
                                            




                        
Signature        By
                        
Print Name        Title





-2-

--------------------------------------------------------------------------------



EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
1.Grant of Restricted Stock. In exchange for the promises and representations
made by the individual named in the Notice of Grant attached as Part I of this
Award Agreement (the “Participant”), the Company hereby grants to the
Participant under the Plan for past services and as a separate incentive in
connection with his or her services and not in lieu of any salary or other
compensation for his or her services, an Award of Shares of Restricted Stock,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference. Subject to Section 19 of the Plan, in
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail.
2.    Escrow of Shares.
(a)    All Shares of Restricted Stock will, upon execution of this Award
Agreement, be delivered and deposited with an escrow holder designated by the
Company (the “Escrow Holder”). The Shares of Restricted Stock will be held by
the Escrow Holder until such time as the Shares of Restricted Stock vest or the
date Participant ceases to be a Service Provider.
(b)    The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the Shares of Restricted Stock in escrow while acting in
good faith and in the exercise of its judgment.
(c)    Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant's true and lawful attorney‑in‑fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.
(d)    The Escrow Holder will take all steps necessary to accomplish the
transfer of Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
(e)    Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.
(f)    In the event of any dividend or other distribution (whether in the form
of cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company

-3-

--------------------------------------------------------------------------------



affecting the Shares, the Shares of Restricted Stock will be increased, reduced
or otherwise changed, and by virtue of any such change Participant will in his
or her capacity as owner of unvested Shares of Restricted Stock be entitled to
new or additional or different shares of stock, cash or securities (other than
rights or warrants to purchase securities); such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. If Participant receives rights or warrants with respect to
any unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. The Administrator in its absolute discretion at any time
may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.
(g)    The Company may instruct the transfer agent for its Common Stock to place
a legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Award
Agreement.
3.    Vesting Schedule. Except as provided in Section 4 below and Section 15 of
the Plan, and subject to Section 5 below, the Shares of Restricted Stock awarded
by this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant. Shares of Restricted Stock scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Award Agreement,
unless Participant will have been continuously a Service Provider from the Date
of Grant until the date such vesting occurs.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock at any time, subject to the terms of the Plan. If
so accelerated, such Restricted Stock will be considered as having vested as of
the date specified by the Administrator.
5.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement, the balance of
the Shares of Restricted Stock that have not vested at the time of Participant’s
termination as a Service Provider for any reason will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company upon the date of such termination and Participant will have no further
rights thereunder. Participant will not be entitled to a refund of the price
paid for the Shares of Restricted Stock, if any, returned to the Company
pursuant to this Section 5. Participant hereby appoints the Escrow Agent with
full power of substitution, as Participant’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
termination of service.

-4-

--------------------------------------------------------------------------------



6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
7.    Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares,
if any. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such tax withholding obligation, in whole or in part (without
limitation) by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
amount required to be withheld, (c) delivering to the Company already vested and
owned Shares having a Fair Market Value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Sections 3 or 4 (or Section 14 of the Plan), Participant will
permanently forfeit such Shares and the Shares will be returned to the Company
at no cost to the Company.
8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant or the Escrow Agent. Except as provided in Section 2,
after such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.
9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE

-5-

--------------------------------------------------------------------------------



VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY
WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of its
Chief Legal Officer at RealPage, Inc., 4000 International Parkway, Carrollton,
Texas 75007, or at such other address as the Company may hereafter designate in
writing.
11.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares of Restricted Stock subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
12.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
13.    Restrictive Covenants. Participant understands and acknowledges that the
Company would not have granted the Award of Shares of Restricted Stock to him,
unless and until it had secured from Participant assurance that Participant
would comply with the covenants set forth in this Section 13. Therefore, in
exchange for the Award of Shares of Restricted Stock as set forth herein and as
a condition precedent to receiving same, Participant covenants as follows:
a.    Non-Disclosure. Participant agrees that it will retain all Company
Confidential Information in the strictest confidence, and will neither use nor
disclose such Company Confidential Information to any third party. “Company
Confidential Information” shall mean technical knowledge with respect to the
Company’s business operations, including, by way of illustration, the Company’s
existing and contemplated products, trade secrets, formulas, patents, models,
compilations, business and financial methods or practices, plans, pricing,
marketing, merchandising and selling techniques and information, customer lists,
supplier lists, and confidential information relating to the Company’s policy
and/or business strategy.
b.    Non-Interference with Employees. Participant hereby agrees, during the one
(1) year following Participant’s separation from employment (“Post-Employment
Period”), not to, directly or indirectly, solicit or induce any of the Company's
or any affiliate’s then-existing employees to give up employment with the
Company or any affiliate and not to otherwise interfere with, or attempt to
interfere with, the relationship of any such employee and the Company or any
affiliate.

-6-

--------------------------------------------------------------------------------



c.    Non-Disparagement. Participant hereby agrees that during the
Post-Employment Period, Participant shall not disparage either orally or in
writing the Company or any affiliate, their products or services, or their
officers, directors, or employees.
d.    Injunctive Relief. Participant recognizes and agrees that the injury the
Company will suffer in the event of a breach of this Section 13 may cause the
Company irreparable injury that cannot adequately be compensated by monetary
damages alone. Therefore, in the event of a breach of this Section 13 by
Participant, or any attempted or threatened breach, Participant agrees that the
Company, without limiting any legal or equitable remedies available to it, may
be entitled to equitable relief by preliminary and permanent injunction or
otherwise, without the necessity of posting any bond or undertaking, against
Participant and/or the business enterprise with which Participant may have
become associated, from any court of competent jurisdiction.
e.    Remedies. In the event of a breach of the covenants contained in Section
13 hereof, the periods provided in Section 13 shall be tolled (i.e., such
periods shall not run during a breach of this covenant) during the time of such
violation. In the event of such a breach, Participant further agrees that (a)
any and all proceeds, funds, payments and proprietary interests, of every kind
and description, arising from, or attributable to, such breach shall be the sole
and exclusive property of the Company and (b) the Company shall be entitled to
recover any additional actual damages incurred as a result of such breach.
1.    Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed; (b)
the completion of any registration or other qualification of such Shares under
any state or federal law or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body, which the
Administrator will, in its absolute discretion, deem necessary or advisable; (c)
the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Administrator will, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Administrator may establish from time to time for reasons of administrative
convenience.
2.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
3.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member

-7-

--------------------------------------------------------------------------------



of the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.
4.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
5.    Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
6.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
7.    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code in connection to this Award
of Restricted Stock.
8.    Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
9.    Forfeiture Events. Participant acknowledges and agrees that if
Participant’s status as a Service Provider terminates and Participant engages in
Acts Harmful to the Interest of the Company (as defined herein) within one (1)
year after the termination, as determined by the Administrator, then, to the
extent permitted by applicable law, (i) the Participant will (A) immediately
forfeit any right to the Shares of Restricted Stock issued under this Award
Agreement, whether vested or unvested, and shall, within three (3) business days
after receiving a written demand therefor from the Company, return and surrender
to the Company for cancellation all Shares of Restricted Stock of the Company
received by Participant pursuant to this Award Agreement, and (B) immediately
forfeit any right to, and shall, within three (3) business days after receiving
a written demand therefor from the Company, pay to the Company a cash payment
equal to the value of all proceeds received by Participant within six (6) months
before or after the date of the termination

-8-

--------------------------------------------------------------------------------



of Participant’s status as a Service Provider from the sale of any Shares of the
Restricted Stock originally acquired by Participant pursuant to this Award of
Restricted Stock.
For purposes of this provision, “Acts Harmful to the Interest of the Company”
shall mean (a) the breach of any of the covenants set forth in Section 13 above;
or (b) disclosing any trade secret or confidential information of the Company
under circumstances that are injurious to the Company.
10.    Governing Law. This Award Agreement will be governed by the laws of the
State of Texas, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Award of
Restricted Stock or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Texas, and agree that such
litigation will be conducted in the courts of Denton County, Texas, or the
federal courts for the United States for the Northern District of Texas, and no
other courts, where this Award of Restricted Stock is made and/or to be
performed.

-9-